NUMBER 13-14-00325-CV

                                COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI - EDINBURG


                       IN THE INTEREST OF D.P., A CHILD


                    On appeal from the 135th District Court
                          of Victoria County, Texas.


                                        ORDER
             Before Justices Rodriguez, Garza, and Benavides
                             Order Per Curiam

       This is an appeal of a final order terminating parental rights. Appellant’s brief in

this matter was due on July 10, 2014. Appellant has neither filed her brief nor filed a

motion for extension of time seeking additional time to file it.

       Appeals in parental termination and child protection cases are governed by the

rules of appellate procedure for accelerated appeals, but include additional expedited

deadlines and procedures. See TEX. R. APP. P. 28.4; TEX. R. JUD. ADMIN. 6.2(a). The

intermediate appellate courts are directed to ensure "as far as reasonably possible" that
appeals are brought to final disposition within 180 days of the date the notice of appeal is

filed.   See TEX. R. JUD. ADMIN. 6.2(a).       Given the nature of these cases and the

shortened appellate deadlines, the Court does not favor motions for extension of time to

file the record or briefs. In accordance with the limited time for consideration of these

appeals, it is the policy of this Court to limit extensions of time to file a brief to one ten-

day extension of time absent truly extraordinary circumstances. See TEX. R. APP. P.

38.6(d).

         Accordingly, we ORDER appellant’s counsel, Arnold K. Hayden, Jr., to file the brief

within ten days of the date of this order. No further extensions of time will be granted

absent truly exigent and extraordinary circumstances.           The Clerk of this Court is

ORDERED to serve a copy of this order on appellant by certified mail, return receipt

requested.

         IT IS SO ORDERED.

                                                                         PER CURIAM

Delivered and filed the
21st day of July, 2014.




                                              2